People v Dumbuya (2016 NY Slip Op 06257)





People v Dumbuya


2016 NY Slip Op 06257


Decided on September 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2016

Mazzarelli, J.P., Acosta, Saxe, Moskowitz, Gesmer, JJ.


1765 5021/11

[*1]The People of the State of New York, Respondent,
vTambassie Dumbuya, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Denise Fabiano of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Courtney M. Wen of counsel), for respondent.

Judgment, Supreme Court, New York County (Marcy L. Kahn, J.), rendered January 11, 2013, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree, and sentencing him to a term of 4 years, unanimously affirmed.
The court properly denied defendant's suppression motion. In a high crime area around midnight, an officer saw defendant carrying a heavy, bulging object in his right waistband area, which defendant adjusted several times as he walked. As the police approached to question him, defendant quickly adjusted the bulge in his waistband and then fled. This combination of circumstances provided reasonable suspicion justifying the police
chase of defendant, during which he abandoned a weapon (see e.g. People v Byrd , 304 AD2d 490 [1st Dept 2003], lv denied  100 NY2d 579 [2003]). The officer clearly testified, and the hearing court specifically found, that the bulge was in the waistband, and we reject defendant's arguments to the contrary.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 29, 2016
CLERK